DETAILED ACTION
The following is an Allowance in response to application number 15/611,450 filed 11/2/2021 and communication with Applicant Representative Pejman Sharifi, Reg. No. 45,097 on 11/9/2021 (see attached Interview Summary). Claims 11, 15-19 and 21 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Pejman Sharifi, Reg. No. 45,097 on 11/9/2021.

In the Claims
	Please amend claim 1 and cancel claim 14 of the application as follows:
1-10 (Cancelled)  
  
11. (Previously Presented) A computer-implemented method for peer-group identification and analysis, comprising: 
identifying a peer group cluster of business entities from online information pertaining to markets in which businesses currently compete, comprising: 
gathering a set of information pertaining to one or business markets of one or more of business entities from one or more online resources; 
extracting, using a natural language processor, one or more markets in which a business current operates, comprising one or more words, from the gathered information that pertain to one or more of the markets in which the business entities participate; 
normalizing one or more of the markets to facilitate the comparison of the markets by a peer-group analyzer, wherein the 
assigning a tag to each market such that the tags are selected to enable a comparison of the markets; 
storing the assigned tags and the set of markets as sets of curated market information for each set of business entities, wherein each set of curated market information enables a determination of one or more markets in which the corresponding business entity currently operates; -2-Application No. 15/611,450 
selecting a subset of the business entities to define a peer-group cluster for a market in response to the curated market information by identifying which ones of the business entities have matching tags such that the business entities specified in the peer-group cluster share at least one competitive overlap in one or more of the markets; providing a user with a relative comparison of the business entities specified in the peer-group cluster by generating a user interface on a client device of the user that enables the user to browse the business entities from the client device and view the relative comparison on the device wherein 
in response to the relative comparison, obtaining from the user, a feedback pertaining to one or more of the business entities identified in the peer-group cluster from the user and removing the one or more business entities from the peer-group cluster in response to the feedback, 
filtering the feedback using crowd-sourcing before applying the removal to the peer group cluster; and 
providing a visual presentation of a relative comparison of the revised peer group cluster, revised by the removal of the one or more business 
12. (Cancelled) -3-Application No. 15/611,450  
13. (Cancelled)  
14. (Cancelled) 
15. (Original) The method of claim 11, wherein providing a user with a relative comparison comprises providing a performance of each business entity specified in the peer-group cluster in one or more of the markets.  
16. (Original) The method of claim 15, further comprising generating a set of curated performance information for each of the business entities and determining the performances of the business entities specified in the peer-group cluster in response to the curated performance information.  
17. (Original) The method of claim 16, wherein generating a set of curated performance information comprises: 
	gathering a set of performance information pertaining to one or more of the business entities from one or more online resources; 
	extracting one or more performance values from the performance information that pertain to one or more of the markets; and 
	assigning a tag to each performance value such that the tags are selected to enable a comparison of the performance values.  
18. (Original) The method of claim 17, further comprising normalizing one or more of the performance values to facilitate the comparison of the performance values.  
19. (Original) The method of claim 11, further comprising assigning one or more industry value drivers to the peer-group cluster and determining the relative comparison in response to the industry value drivers.  
20. (Cancelled)  
.


Reasons for Allowance
Claims 11, 15-19 and 21 were pending. Claims 11, 15-19 and 21 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 11, 14-19 and 21. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method for a  peer-group based business information system to include “ identifying a peer group cluster of business entities from online information pertaining to markets in which businesses currently compete, comprising: gathering a set of information pertaining to one or business markets of one or more of business entities from one or more online resources; extracting, using a natural language processor, one or more markets in which a business current operates, comprising one or more words, from the gathered information that pertain to one or more of the markets in which the business entities participate; normalizing one or more of the markets to facilitate the comparison of the markets by a peer-group analyzer, wherein a market value normalizer identifies different wordings for markets that refer to the same thing; assigning a tag to each market such that the tags are selected to enable a comparison of the markets; storing the assigned tags and the set of markets as sets of curated market information for each set of business entities, wherein each set of curated market information enables a determination of one or more markets in which the corresponding business entity currently operates; -2-Application No. 15/611,450selecting a subset of the business entities to define a peer-group cluster for a market in response to the curated market information by identifying which ones of the business entities have matching tags such that the business entities specified in the peer-group cluster share at least one competitive overlap in one or more of the markets; providing a user with a relative comparison of the business entities specified in the peer- group cluster by generating a user interface on a client device of the user that enables the user to browse the business entities from the client device and view the relative comparison on the device wherein the performance ranker provides the user with the relative comparison in response from a request from the user that identifies one or more of the business entities, in response to the relative comparison, obtaining from the user, a feedback pertaining to one or more of the business entities identified in the peer-group cluster from the user and removing the one or more business entities from the peer-group cluster in response to the feedback, filtering the feedback using crowd-sourcing before applying the removal to the peer group cluster; and providing a visual presentation of a relative comparison of the revised peer group cluster, revised by the removal of the one or more business entities for which the user provided the feedback and which was filtered to confirm the removal from the peer group cluster.” The closest prior art found to be relevant is the cited Byrnes reference. Byrnes discloses a system for collecting various streams of data, normalizing the data, analyzing the data and identifying relationships and insights. The teachings of Byrnes fail to disclose selecting a subset of the business entities to define a peer-group cluster for a market in response to the curated market information by identifying which ones of the business entities have matching tags such that the business entities specified in the peer-group cluster share at least one competitive overlap in one or more of the markets. The next closest prior art reference found, Scheidelman, teaches a natural language processor for extracting market values from market information. However, Scheidelman fails to cure the deficiencies of Byrnes. The next closest prior art reference, Dave, teaches selecting peer records of companies in the industry of another company for comparison. However, Dave fails to teach selecting a subset of the business entities to define a peer-group cluster for a market in response to the curated market information by identifying which ones of the business entities have matching tags such that the business entities specified in the peer-group cluster share at least one competitive overlap in one or more of the markets. Dave’s feature organizes data that is already populated whereas the claimed features of the independent claims is the process of identifying what should be in a cluster. 
	 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process. Step 2A, Prong 1: The claims recite a certain method of organizing human activity characterized by the analysis and comparison of performance of business entities which are sales activities and business relations. Step 2A, Prong 2: The claims recite a particular computer implemented process involving meaningful combinations of features including gathering information from online resources, the extraction using a natural language processor, using data normalization, assigning tags, storing curated market information, defining data clusters, providing an interactive interface and relative comparison, interface for receiving feedback, use of crowd source input, and providing visual representation of updated clusters. The claimed invention recites a combination of computer elements that are arranged in a particular combination or sequence, which together provide one way of solving a problem. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior 

Byrnes et al, US Publication No. 2017/0098002 A1, a system and method for implementing a cloud-based data processing platform for identifying intelligence information and insights based on data from a plurality of data sources includes: receiving a plurality of data stream; normalizing each of a plurality of data points in the plurality of data streams; analyzing the normalized data points and associated meta data information; identifying relationships between at least two sets of the normalized data points; and identifying intelligence information and insights based on statistical attributes of the normalized data and identified relationships between them; converting the identified intelligence information and insights into one or more stories; and communicating the one or more stories to a user interface.
Scheidelman, US Publication No. 2016/0321705 A1, combining the natural language processing of product descriptions and statistical analysis of payment data to classify consumers based on products purchased and merchants based on products sold. Systems and methods use natural language processing techniques to interpret the descriptions of item level purchase data to classify products that have been purchased by customers into micro-categories. Statistical deviation methods are applied to the payment data to calculate normalized mean product cost, after removing outliers. After determining the micro-categories of the products purchased and the mean product cost of the purchased products, the system and methods classify consumers and merchants into categories based at least in part on the product micro-categories, mean costs, and relative volume of product types sold by merchants to predict which consumers are likely to purchase from which merchants.
Dave et al, US Publication No. 2017/0243150 A1, a method for analyzing the performance of a company comprising providing predefined distinct industry types for selection; receiving the company's characteristics data 
Mount et al, US Publication No. 2008/0103872 A1, the present invention provides systems and methods for improving overall profitability, and/or longevity of one or more businesses within an industry, by analyzing their position(s) within one or more market segment. In doing so, it is contemplated that the systems or methods may include managing sales (e.g. competition and/or volume, or otherwise) within one or more market segments of an industry. Of the many available applications, the present invention may be particularly suited for the automotive industry, or other similar types of industries.
Banks et al, Data Mining in Electronic Commerce, 2006, this paper focuses on some of the contributions that statisticians are making to help change the business world, especially through the development and applications of data mining methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624